Exceptions overruled. The Commonwealth argues only that there was abuse of discretion amounting to error of law in the admission in evidence of the sale price of five tracts of land as comparable to the land taken (the locus) from the petitioners on May 2, 1958. All of the lands sold, tike the locus, were open lands and had a frontage on Route 9 near the Amherst-Hadley line. The locus was farm land. The sales were of: (A) undeveloped land opposite the locus, April 7, 1956. (B) farm land, three quarters of a mile from the locus, March 3, 1959. (C) undeveloped land, adjoining the locus, May 2,1960. (D) undeveloped land, next to A, May 27, 1963. (E) farm land, 700 feet from the locus, June 1, 1963. *776The elements of proximity or remoteness of the time of the sales, of the location of the sites, and other factors indicating similarity or difference, varying in each instance in relation to the locus, present questions of admissibUity which were not beyond the range of judicial discretion. Johnson v. Lowell, 240 Mass. 546, 549. Lembor v. Framingham, 330 Mass. 461, 463. See Amory v. Commonwealth, 321 Mass. 240, 255-256; Brush Hill Dev. Inc. v. Commonwealth, 338 Mass. 359, 366-368; Leen v. Assessors of Boston, 345 Mass. 494, 505-507. No error of law has been shown.
Frank H. Freedman, Assistant Attorney General, for the Commonwealth.
Emerson S. Searle (John E. Flanagan with him) for the petitioners.